DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 & 4/29/2022 has been entered.
Claims 1-7, 9-14, 16, 18-20 have been presented for examination based on the amendment filed on 4/29/2022.
Claims 5, 8, 15 and 17 are cancelled. 
Rejection for claims 1 and 11, rejected under 35 U.S.C. 112(b) is WITHDRAWN.
Rejection for claims 1-4, 6-14,16-20, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is WITHDRAWN in view amendment and arguments presented by applicant.  
Rejection for claims 1-4, 6-14,16-20, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph/Enablement is WITHDRAWN in view amendment and arguments presented by applicant.
Rejection for claims 1-3, 7, 9-10, 11, 12-13, 18-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 2003/0132878 by Devereux et al, in view of NPL “State Estimation Using a Reduced-Order Kalman Filter” by B. Farrell et al (2001 American Meteorological Society), is WITHDRAWN in view amendment and arguments presented by applicant.
Rejection for claims 4, 6, 14 and 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Devereux, in view of Farrell, further in view of NPL, “Thermospheric Density: An Overview of Temporal and Spatial” by Liying Qian et al, is WITHDRAWN in view amendment and arguments presented by applicant.  
Claims 1-7, 9-14, 16, 18-20 are newly rejected under 35 U.S.C. 101.
Claims 1-7, 9-14, 16, 18-20 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 



 






This action is made Non-Final. 

Examiner Note
Examiner encourages applicant to request an interview before responding to this action. Both the newly raised issues might be overcome based on further discussion and proposed suggestions.
----- This page is left blank after this line -----


Specification
The disclosure is objected to because of the following informalities: Specification [0039] states:
[0039] HS-DMDc uses snapshot matrices (shown above) that are a collection of the time-resolved output from a physical system (e.g., TIE-GCM simulation output) to estimate the dynamic and input matrices (e.g., best fit estimate for A and B discussed below). The three-dimensional grid outputs over time are unfolded into column vectors and stacked together. The input matrix is an assimilation of the inputs to the system. In this case, the inputs used are the solar activity proxy, geomagnetic proxy, universal time and day of the year. In this example, the inputs may be derived using, for example, a TIE-GCM simulation output, such as 12 years of TIE-GCM simulations spanning a full solar cycle. The data matrices X1 and X2 can be related (X2 is the time evolution of X2) through a best fit linear model such that…

Examiner believes applicant meant to states that “…(X2 is the time evolution of X1)…”. Appropriate correction or explanation is requested.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.6-9:
Rejection Under 35 U.S.C. § 112(a) — Written Description Requirement.
…

(Response 1) On further review Examiner finds applicant’s arguments persuasive with following rationale showing the association of TIE-GCM (the simulation of the state of the atmosphere of the celestial body) as an input to a Dynamic Mode Decomposition with control (DMDc) algorithm is taught in [0036] & [0039] as indicated below:
[0036] The difference between the HS-DMDc and DMDc algorithms is the formalism used in the computation of the pseudoinverse and the left singular vectors. In order for the derived model to be applicable for all space weather conditions, the simulated snapshots (x.sub.k) may represent a full range of inputs. Because a solar cycle lasts over a decade, this may require a large data set of more than (m.apprxeq.) 400,000 snapshots with a 0.25-hr resolution. A 5.degree. grid resolution in TIE-GCM results in a state vector size of (n 75,000 with a 2.5.degree. grid resolution resulting in n.apprxeq.300,000.

[0039] HS-DMDc uses snapshot matrices (shown above) that are a collection of the time-resolved output from a physical system (e.g., TIE-GCM simulation output) to estimate the dynamic and input matrices (e.g., best fit estimate for A and B discussed below). The three-dimensional grid outputs over time are unfolded into column vectors and stacked together. The input matrix is an assimilation of the inputs to the system. In this case, the inputs used are the solar activity proxy, geomagnetic proxy, universal time and day of the year. In this example, the inputs may be derived using, for example, a TIE-GCM simulation output, such as 12 years of TIE-GCM simulations spanning a full solar cycle. The data matrices X1 and X2 can be related (X2 is the time evolution of X2) through a best fit linear model such that x.sub.2=AX.sub.1.

The association made here specifically by applicant on remarks Pg. 7-8 is that X or xk, are the input variable from the TIE-GCM data in the equation disclosed in [0039]. The other input Y [ u 1 u 2 u m - 1 ] ##EQU00001.2# are the external control parameters which are measurements from the satellite as disclosed in specification ¶[0046]-[0047].
Following the process as mapped by applicant, the specification is understood as showing how the HS-DMDc model is created using the TIE-GCM (the simulation of the state of the atmosphere of the celestial body) data. The rejection under written description for this issue is withdrawn.
(Argument 2) Applicant has argued in Remarks Pg.9-13:
Rejection Under 35 U.S.C. § 112(a) — Enablement…

(Response 2) Examiner also finds the mapping and argument persuasive in view of clarification of what input X means (now associated to TIE-GCM data in claim and mapped in specification) and how that is used to create the HS-DMDc model (ROM in claim 1). The specification is now considered as enabled (See specification [0035]-[0045] Algorithm 1) for the creation of HS-DMDc model (ROM in claim 1). The rejection under enablement for this issue is withdrawn.
(Argument 3) Applicant has argued in Remarks Pg.14:
Rejection Under 35 U.S.C. § 112(b)

(Response 3) The rejection is withdrawn in view of amendment to claims 1, 11 and 20.

(Argument 4) Applicant has argued in Remarks Pg.14-15:
Claim Rejections Under 35 U.S.C. § 103
…
Neither Devereux nor Farrell describe “generating a quasi-physical dynamic Reduced Order Model (ROM) by including the simulation of the state of the atmosphere of the celestial body as an input to a Dynamic Mode Decomposition with control (DMDc) algorithm that is extended for Hermitian space,” as recited in amended claim 1.
Applicant notes that the Office Action, on page 12, already acknowledged that “a search reveals that there is no prior art performing DMDc on Hermatian [sic] space, especially for any atmospheric model (let alone TIE-GCM).”

…
Nothing in the cited paragraphs of Farrell describe or suggest generating a quasi-physical dynamic ROM by “including the simulation of the state of the atmosphere of the celestial body as an input to the Dynamic Mode Decomposition with control algorithm that is extended for Hermitian space,”’ as recited in claim 1.

(Response 4) The final action Pg. 12 referred here made enablement rejection under In re Wands factor (E) The level of predictability in the art. It was not clear from the specification how the disclosed TIE-GCM model is integrated to created HS-DMDc model. The Proctor prior art also did not teach how the disclosed TIE-GCM model is integrated to created HS-DMDc model. In view explanation curing both written description and enablement, the issue is resolved. However, the claim does not claim “…generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation, by including the simulation of the state of the atmosphere of the celestial body [using TIE GCM model] as an input to a Dynamic Mode Decomposition with control (DMDc) algorithm that is extended for Hermitian space,…” and is broader in scope. Devereux: [0187] “…The state propagation in the EKF contains a Jacchia upper atmospheric density model and a gravity model…” teaches the broad limitation the simulation of the state of the atmosphere of the celestial body as a Jacchia upper atmospheric density model and a gravity model. 
However none of the prior arts teach the Nothing in the cited paragraphs of Farrell describe or suggest generating a quasi-physical dynamic ROM by “including the simulation of the state of the atmosphere of the celestial body as an input to the Dynamic Mode Decomposition with control algorithm that is extended for Hermitian space,”’ as recited in claim 1. Examiner therefore withdraws the rejection under 35 USC 103.
----- This page is left blank after this line -----

Relevant Prior Art of Record
NPL by David A. Vallado et al (A Critical Assessment of Satellite Drag and Atmospheric Density Modeling”, circa 2014) shows application of Atmospheric Models to orbit propogation/prediction (in Fig.1) and discloses both Jacchia model and TIE-GCM model as candidates for the atmospheric models (Fig.3). However none show using Dynamic Mode Decomposition or Dynamic Mode Decomposition with control algorithm that is extended for Hermitian space

    PNG
    media_image1.png
    515
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    538
    655
    media_image2.png
    Greyscale

NPL by Alan C. Mueller (Jacchia - Lineberry Upper Atmosphere Density Model, circa 1982), which is used in Devereux, discloses the details of the Jacchia model. This prior art is provided as state of the art complementing the teachings of Devereux and Vallado above.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-14, 16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea (mental process & mathematical concept) without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 11 and 20:
Step 1: the claims 1, 11 and 20 are drawn to a system, method and a non-transitory computer-readable data storage medium respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicable to claim 11 and 20 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
Claim 1
Examiner Explanation
Claim 1 (Currently Amended): A computing device comprising:

one or more processors, wherein the one or more processors are configured to: 

obtain a simulation of a state of an atmosphere of a celestial body, wherein a satellite device is orbiting the celestial body; 







generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation, by including the simulation of the state of the atmosphere of the celestial body as an input to a Dynamic Mode Decomposition with control (DMDc) algorithm that is extended for Hermitian space, wherein the quasi-physical dynamic ROM is a model used to estimate a future state of the atmosphere; 

receive one or more measurements of an orbit of the satellite device; 

calibrate the quasi-physical dynamic ROM by applying a Kalman filter to the one or more measurements of the orbit of the satellite device and the quasi-physical dynamic ROM; and 

compute, based on the calibrated quasi-physical dynamic ROM, an orbit prediction for the satellite device.
See Step 1

See Step 2 Prong 2 analysis below.


Step 2A Prong 1: Abstract idea: Performing simulation such as TIE-GCM simulation1 state of an atmosphere of a celestial body, wherein a satellite device is orbiting the celestial body would be a Mathematical Concept if the performing simulation is considered part of the claim. See MPEP 2106.04(a)(2)I A & C. 
Otherwise if this limitation is limited to collection of data from the model, then see analysis under Step 2A Prong 2 & 2B below.

Step 2A Prong 1: Abstract idea: Mathematical Concept. The generation of model as disclosed is a mathematical concept to create HS-DMDc model using the TIE-GCM data/simulation2. Please see See MPEP 2106.04(a)(2)I A & C. This may also be considered as mental step as shown in specification [0045] Algorithm 1. 

See Step 2A Prong 2 and 2B analysis below.


Step 2A Prong 1: Abstract idea: Mathematical Concept. Application of Kalman filter is a mathematical concept to filter the received data and calibration is process of tuning weight/confidence3. 

Step 2A Prong 1: Abstract idea: Mathematical Concept as this is merely computation of a number4. Further analysis of this step is performed under Step 2A


Under its broadest reasonable interpretation, these covers a mental process/mathematical concept that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor for the system claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). Further addition steps under step 2A Prong 2 (Bolded for this step)
Claim 1
Examiner Explanation
Claim 1 (Currently Amended): A computing device comprising:

one or more processors, wherein the one or more processors are configured to: 

obtain a simulation of a state of an atmosphere of a celestial body, wherein a satellite device is orbiting the celestial body; 


generate a quasi-physical dynamic Reduced Order Model (ROM) from the simulation, by including the simulation of the state of the atmosphere of the celestial body as an input to a Dynamic Mode Decomposition with control (DMDc) algorithm that is extended for Hermitian space, wherein the quasi-physical dynamic ROM is a model used to estimate a future state of the atmosphere; 

receive one or more measurements of an orbit of the satellite device; 



calibrate the quasi-physical dynamic ROM by applying a Kalman filter to the one or more measurements of the orbit of the satellite device and the quasi-physical dynamic ROM; and 

compute, based on the calibrated quasi-physical dynamic ROM, an orbit prediction for the satellite device.
See Step 1

Generic processor use addressed above.


Step 2A Prong 2: This is considered as Insignificant Extra-Solution Activity under MPEP 2106.05(g) as mere data gathering of simulation of a state of an atmosphere of a celestial body5.

See Step 2A Prong 1 above.







Step 2A Prong 2: This is considered as Insignificant Extra-Solution Activity under MPEP 2106.05(g) as mere data gathering of actual measurement data from measurement devices6.

See Step 2A Prong 1 above.



Step 2A Prong 2: This step is considered as Mere Instructions To Apply An Exception (as in 2106.05(f)) because the claim recites only the idea of a solution or outcome (“orbit prediction for the satellite device”) i.e., the claim fails to recite details of how a solution to a problem is accomplished. Specifically, the output of the quasi-physical dynamic ROM (specifically HS-DMDc with TIE-GCM data and Kalman filtered Satellite data) is y.sub.k, the estimated density7 of atmosphere. This estimated density is not an orbit prediction for the satellite, which is evident from specification [0077]8. The specification never shows how the estimated density value leads to orbital drag, collision conjunctions, and collision avoidance for the satellite device. Dependent claim 7 discloses orbital prediction as these specific values.
Further under MPEP 2106.05(h) the claim is rejected as field of use of quasi-physical dynamic ROM. The link how the quasi-physical dynamic ROM is used in orbit prediction, is missing the claim. Rationale explained above is also applicable here. It shows one cannot simply use model output (estimated density) for orbit prediction. This leads to merely applying the model output to the application/field of use of orbit prediction for the satellite device.
Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception (model output) do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.



Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device/processor(s) to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The Step 2A Prong Two performed above is similar to Step 2B in that both analyses involve evaluating a set of judicial considerations to determine if the claim is eligible. See MPEP §§ 2106.05(a) through (h) for the list of considerations that are evaluated at Step 2B. These considerations are in this step as well from above. Claims 11 & 20 are analyzed similarly and rejected as not being patent eligible for similar reasons. 
Claim 2 (& 12), 3 (& 13) disclose location of device, which is immaterial to improvement in technical or technological field, as no specific modification to these devices are claimed that would be consider significantly more (under Step 2A Prong 2 and 2B).
Claims 4, 6, 7, 9 disclose further details of the input/outputs related to abstract idea. (Step 2A Prong 1). No additional limitations that integrate the judicial exception into practical element are disclosed. Therefore claim 4, 6, 7, 9 are considered to be patent ineligible.
Claim 10 recites “…to receive one or more measurements of the orbit of the satellite device, the one or more processors are configured to receive one or more orbital elements defined by at least one of mean distance, inclination, eccentricity, longitude of the ascending node, argument of Perihelion, mean anomaly, and true anomaly”, and is considered as extra-solution activity of data collection. See MPEP 2106.05(g) Therefore claim 10 is also considered to be patent ineligible.
Claims 14, 16, & 18 disclose further details of the input/outputs related to abstract idea. (Step 2A Prong 1). No additional limitations that integrate the judicial exception into practical element are disclosed. Therefore claim 14, 16, & 18 are considered to be patent ineligible. 
----- This page is left blank after this line -----
	


Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-14, 16, 18-20 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.03 V states: 

V.    ORIGINAL CLAIM NOT SUFFICIENTLY DESCRIBED
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

Claim 1, 11 and 20 claims respectively
Claim 1: 
“…compute, based on the calibrated quasi-physical dynamic ROM, an orbit prediction for the satellite device.”
Claim 11: 
“…computing, by the computing device and based on the calibrated quasi-physical dynamic ROM, an orbit prediction for the satellite device.”
Claim 20: 
“…compute, based on the calibrated quasi-physical dynamic ROM, an orbit prediction for the satellite device.”

The limitations presented above were part of original claim and therefore treated as such in view of MPEP section above.
The specification leading up to ¶[0052] discloses computing y.sub.k as the estimated density [of atmosphere] as the output of the ROM (a Dynamic Mode Decomposition with control (DMDc) algorithm that is extended for Hermitian space). The specification does not describe how the claimed “orbit prediction for the satellite device” is computed from the calibrated quasi-physical dynamic ROM (claimed), let alone from y.sub.k is the estimated density [of atmosphere] (disclosed as output of ROM as indicated above).
The only mention other than claims as originally filed, is in specification [0077] which states: 
[0077] The computing device may compute, based on the calibrated quasi-physical dynamic ROM, an orbit prediction for the satellite device (1110). For example, the computing device may compute, based on the calibrated quasi-physical ROM, orbital drag, collision conjunctions, and collision avoidance for the satellite device.

For at least the above reasons the specification is deficient in written description. Applicant can overcome this rejection by claiming specific output of the ROM (i.e. y.sub.k is the estimated density [of atmosphere]), arguing & providing evidence how the orbit prediction for the satellite device can be computed from estimated atmospheric density9.
Respective Dependent claims 2-7, 9-10, 12-14, 16, 18-19 do not cure this deficiency and are rejected likewise.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, August 26, 2022



	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0005] “… a physical model, such as a large dataset of simulations (e.g., Thermosphere-Ionosphere-Electrodynamics General Circulation Model (TIE-GCM)) of an atmosphere….”; [0036], [0039]
        2 See Specification [0035]-[0045] creating the HS-DMDc model with estimation of the variables A.bar. and B.bar. shown in Algorithm 1 [0045] --- mathematical concept/abstract idea based on observation (TIE-GCM data) and evaluation/judgement leading to HS-DMDc model.
        3 See Specification [0050] “…In simple terms, the Kalman Gain reflects the weights or confidence for the a priori estimate against the measurement….”
        4 See Specification [0050]-[0052] Algorithm 2, where y.sub.k is the estimated density as computed using the measurements.
        5 See Specification [0036] “…A 5.degree. grid resolution in TIE-GCM results in a state vector size of (n 75,000 with a 2.5.degree. grid resolution resulting in n.apprxeq.300,000…” 
        6 See Specification [0046]-[0047]
        7 See Specification [0052] specifically showing y.sub.k is the estimated density and them with specific examples in ¶[0053]-[0073]. 
        8 See specification ¶ [0077] The computing device may compute, based on the calibrated quasi-physical dynamic ROM, an orbit prediction for the satellite device (1110). For example, the computing device may compute, based on the calibrated quasi-physical ROM, orbital drag, collision conjunctions, and collision avoidance for the satellite device.
        9 MPEP 2163.II.A.3 (a) “… What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc….”